Name: 2007/376/EC: Council Decision of 15 February 2007 on the signature and provisional application of a Second Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction;  cooperation policy;  America
 Date Published: 2007-06-02

 2.6.2007 EN Official Journal of the European Union L 141/67 COUNCIL DECISION of 15 February 2007 on the signature and provisional application of a Second Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2007/376/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 57(2), 71, 80(2), 133(1), 133(5) and 181 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the 2005 Act of Accession (1), and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 23 October 2006 the Council authorised the Commission, on behalf of the European Community and its Member States, to negotiate with Mexico a Second Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part (2), to take account of the accession of the Republic of Bulgaria and Romania to the European Union. (2) These negotiations have been concluded satisfactorily. (3) The text of the Second Additional Protocol provides for the provisional application of the Protocol before its entry into force. (4) Subject to its conclusion at a later date, the Second Additional Protocol should be signed on behalf of the Community and the Member States, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community and its Member States, the Second Additional Protocol to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union. The text of the Second Additional Protocol is attached to this Decision. Article 2 The European Community and its Member States shall apply provisionally the terms of the Second Additional Protocol as from the date of its signature, subject to its conclusion at a later date. Done at Brussels, 15 February 2007. For the Council The President W. SCHÃ UBLE (1) OJ L 157, 21.6.2005, p. 203. (2) OJ L 276, 28.10.2000, p. 45. SECOND ADDITIONAL PROTOCOL to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union THE KINGDOM OF BELGIUM, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE REPUBLIC OF ESTONIA, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE REPUBLIC OF CYPRUS, THE REPUBLIC OF LATVIA, THE REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, THE REPUBLIC OF HUNGARY, THE REPUBLIC OF MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, THE REPUBLIC OF SLOVENIA, THE SLOVAK REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, hereinafter referred to as European Community Member States, THE EUROPEAN COMMUNITY, hereinafter referred to as the Community, THE UNITED MEXICAN STATES, hereinafter referred to as Mexico, and THE REPUBLIC OF BULGARIA, ROMANIA, hereinafter referred to as the New Member States, WHEREAS the Economic Partnership, Political Coordination and Cooperation Agreement between the Community and its Member States, of the one part, and Mexico, of the other part, hereinafter referred to as the Agreement, was signed in Brussels on 8 December 1997 and entered into force on 1 October 2000; WHEREAS the first Additional Protocol to the Agreement was signed in Mexico City on 2 April 2004 and in Brussels on 29 April 2004; WHEREAS the Treaty concerning the accession of the Republic of Bulgaria and Romania to the European Union (hereinafter referred to as Treaty of Accession) was signed in Luxembourg on 25 April 2005; WHEREAS, pursuant to the Treaty of Accession, and in particular Article 6(2) of the Act of Accession attached to that Treaty of Accession, the incorporation of the New Member States to the Agreement is to be formalised by the conclusion of a Protocol to the Agreement; WHEREAS Article 55 of the Agreement states: For the purposes of this Agreement, the parties shall mean, on the one hand, the Community or its Member States or the Community and its Member States, in accordance with their respective areas of competence, as derived from the Treaty establishing the European Community and, on the other hand, Mexico; WHEREAS Article 56 of the Agreement states: This Agreement shall apply to the territory in which the Treaty establishing the European Community is applied under the conditions laid down in that Treaty, on the one hand, and to the territory of the United Mexican States, on the other; WHEREAS Article 59 of the Agreement states: This Agreement is drawn up in duplicate in the Danish, Dutch, English, Finnish, French, German, Greek, Italian, Portuguese, Spanish and Swedish languages, each of these texts being equally authentic; WHEREAS the first Additional Protocol to the Agreement takes account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union; WHEREAS the Agreement was authenticated in the Czech, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak and Slovenian language versions under the same conditions as the versions drawn up in the original languages of the Agreement; WHEREAS the Community, in view of the date of accession of the New Member States to the European Union, may need to apply the provisions of this Protocol before having completed all internal procedures required for its entry into force; WHEREAS Article 5(3) of this Protocol would allow for the Protocol to be applied provisionally by the Community and its Member States before they had completed their internal procedures required for its entry into force, HAVE AGREED AS FOLLOWS: Article 1 The Republic of Bulgaria and Romania are hereby incorporated as Parties to the Economic Partnership, Political Coordination and Cooperation Agreement between the European Community and its Member States, of the one part, and the United Mexican States, of the other part. Article 2 Within six months of the initialling of this Protocol the Community shall communicate to the Member States and to Mexico the Bulgarian and Romanian language versions of the Agreement. Subject to the entry into force of this Protocol the new language versions shall become authentic under the same conditions as the versions drawn up in the present languages of the Agreement. Article 3 This Protocol shall form an integral part of the Agreement. Article 4 This Protocol is drawn up in duplicate in the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish languages, each of these texts being equally authentic. Article 5 1. This Protocol shall be signed and approved by the Community, by the Council of the European Union on behalf of the Member States and by Mexico in accordance with their respective procedures. 2. This Protocol shall enter into force on the first day of the month following the date on which the Parties notify each other of the completion of the procedures necessary for this purpose. 3. Notwithstanding paragraph 2, the Parties agree that, pending the completion of the internal procedures of the Community and its Member States for the entry into force of the Protocol, they shall apply the provisions of this Protocol for a maximum period of 12 months from the first day of the month following the date on which the Community and its Member States give notification of the completion of their procedures necessary for that purpose and Mexico gives notification of the completion of its procedures necessary for entry into force of the Protocol. 4. Notification shall be sent to the Secretary-General of the Council of the European Union who shall be the depositary for the Agreement. CÃ Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã ÃÃ Ã ºÃ Ã Ã » Ã ½Ã ° Ã ´Ã ²Ã °Ã »Ã µÃ Ã µÃ  Ã ¸ Ã ¿Ã ÃÃ ²Ã ¸ Ã Ã µÃ ²ÃÃ Ã °ÃÃ ¸ Ã ´Ã ²Ã µ Ã Ã ¸Ã »Ã Ã ´Ã ¸ Ã ¸ Ã Ã µÃ ´Ã ¼Ã ° Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã °. Hecho en Bruselas, el veintiuno de febrero del dos mil siete. V Bruselu dne dvacÃ ¡tÃ ©ho prvnÃ ­ho Ã ºnora dva tÃ ­sÃ ­ce sedm. UdfÃ ¦rdiget i Bruxelles den enogtyvende februar to tusind og syv. Geschehen zu BrÃ ¼ssel am einundzwanzigsten Februar zweitausendsieben. Kahe tuhande kuuenda aasta veebruarikuu kahekÃ ¼mne esimesel pÃ ¤eval BrÃ ¼sselis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã ¼Ã ¯Ã ± Ã ¦Ã µÃ ²Ã Ã ¿Ã Ã ±Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã µÃÃ Ã ¬. Done at Brussels on the twenty-first day of February in the year two thousand and seven. Fait Ã Bruxelles, le vingt et un fÃ ©vrier deux mille sept. Fatto a Bruxelles, addÃ ¬ ventuno febbraio duemilasette. BriselÃ , divtÃ «kstoÃ ¡ septÃ «tÃ  gada divdesmit pirmajÃ  februÃ rÃ «. Priimta du tÃ «kstanÃ iai septintÃ ³ metÃ ³ vasario dvideÃ ¡imt pirmÃ dienÃ Briuselyje. Kelt BrÃ ¼sszelben, a kettÃ ezer hetedik Ã ©v februÃ ¡r havÃ ¡nak huszonegyedik napjÃ ¡n. Maghmul fi Brussell, fil-wiehed u ghoxrin jum ta' Frar tas-sena elfejn u sebgha. Gedaan te Brussel, de eenentwintigste februari tweeduizend zeven. SporzÃ dzono w Brukseli dnia dwudziestego pierwszego lutego roku dwa tysiÃ ce siÃ ³dmego. Feito em Bruxelas, em vinte e um de Fevereiro de dois mil e sete. Ã ntocmit la Bruxelles, douÃ zeci Ãi unu februarie douÃ  mii Ãapte. V Bruseli dvadsiateho prvÃ ©ho februÃ ¡ra dvetisÃ ­csedem. V Bruslju, enaindvajsetega februarja leta dva tisoÃ  sedem. Tehty BrysselissÃ ¤ kahdentenakymmenentenÃ ¤ensimmÃ ¤isenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ helmikuuta vuonna kaksituhattaseitsemÃ ¤n. Som skedde i Bryssel den tjugofÃ ¶rsta februari tjugohundrasju. Ã Ã ° Ã ´Ã ÃÃ ¶Ã °Ã ²Ã ¸Ã Ã µ-Ã Ã »Ã µÃ ½Ã ºÃ ¸ Ã Ã ¾Ã ³ los Estados miembros Za Ã lenskÃ © stÃ ¡ty For medlemsstaterne FÃ ¼r die Mitgliedstaaten Liikmesriikide nimel Ã Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · For the Member States Pour les Ã tats membres Per gli Stati membri DalÃ «bvalstu vÃ rdÃ  ValstybiÃ ³ nariÃ ³ vardu A tagÃ ¡llamok rÃ ©szÃ ©rÃ l GÃ §all-Istati Membri Voor de lidstaten W imieniu paÃ stw czÃ onkowskich Pelos Estados-Membros Pentru statele membre Za Ã lenskÃ © Ã ¡tÃ ¡ty Za drÃ ¾ave Ã lanice JÃ ¤senvaltioiden puolesta PÃ ¥ medlemsstaternas vÃ ¤gnar Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ °Ã Ã ° Ã ¾Ã ±Ã Ã ½Ã ¾Ã Ã  Por la Comunidad Europea Za EvropskÃ © spoleÃ enstvÃ ­ For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Euroopa Ã henduse nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Eiropas Kopienas vÃ rdÃ  Europos bendrijos vardu az Europai KÃ ¶zÃ ¶ssÃ ©g rÃ ©szÃ ©rÃ l GÃ §all-Komunita Ewropea Voor de Europese Gemeenschap W imieniu WspÃ ³lnoty Europejskiej Pela Comunidade Europeia Pentru Comunitatea EuropeanÃ  Za EurÃ ³pske spoloÃ enstvo Za Evropsko skupnost Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar Ã Ã ° Ã ¡Ã Ã µÃ ´Ã ¸Ã ½Ã µÃ ½Ã ¸Ã Ã µ Ã ¼Ã µÃ ºÃ Ã ¸Ã ºÃ °Ã ½Ã Ã ºÃ ¸ Ã Ã °Ã Ã ¸ Por los Estados Unidos Mexicanos Za Spojene stÃ ¡ty mexickÃ © For De Forenede Mexicanske Stater FÃ ¼r die Vereinigten Mexikanischen Staaten Mehhiko Ã hendriikide nimel Ã Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã ½Ã Ã ¼Ã ­Ã ½Ã µÃ  Ã Ã ¿Ã »Ã ¹Ã Ã µÃ ¯Ã µÃ  Ã Ã ¿Ã Ã Ã µÃ ¾Ã ¹Ã ºÃ ¿Ã  For the United Mexican States Pour les Ã tats-Unis mexicains Per gli Stati Uniti messicani Meksikas Savienoto Valstu vÃ rdÃ  Meksikos JungtiniÃ ³ ValstijÃ ³ vardu a MexikÃ ³i EgyesÃ ¼lt Ã llamok rÃ ©szÃ ©rÃ l GÃ §all-Istati Uniti Messikani Voor de Verenigde Mexicaanse Staten W imieniu MeksykaÃ skich StanÃ ³w Zjednoczonych Pelos Estados Unidos Mexicanos Pentru Statele Unite Mexicane Za SpojenÃ © StÃ ¡ty mexickÃ © Za ZdruÃ ¾ene drÃ ¾ave Mehike Meksikon yhdysvaltojen puolesta FÃ ¶r Mexikos fÃ ¶renta stater